—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 24, 1999, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
Claimant is the sole officer and shareholder of a real estate company incorporated on March 7, 1997 as a subchapter S corporation. This business was run out of claimant’s home. At the time the business was incorporated, claimant was employed with an investment company. Claimant subsequently ended *726employment with this company under nondisqualifying circumstances in April 1997 and filed a claim for unemployment insurance benefits. The Unemployment Insurance Appeal Board found that claimant was ineligible to receive benefits because she was not totally unemployed.
The record reveals that claimant, while receiving unemployment insurance benefits, purchased a computer, a corporate kit, office equipment, office supplies and opened a cellular phone account. As claimant stood to gain financially from her activities in furtherance of the operation of the business, we find that substantial evidence supports the Board’s decision denying claimant unemployment insurance benefits notwithstanding the fact that the corporation was not profitable (see, Matter of Bezdezowksi, 271 AD2d 794). Furthermore, inasmuch as claimant failed to report these business activities despite having attended an orientation and receiving instructions explaining the unemployment insurance reporting requirements, the finding that she made willful false statements to obtain benefits is supported by substantial evidence and properly recoverable (see, Matter of Donaghy, 264 AD2d 883). Claimant’s remaining contentions have been considered and found to be without merit.
Cardona, P. J., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.